EXAMINER’S AMENDMENT/REMARKS
This application remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at  (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number 571-273-8300.   	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





Authorization for this examiner’s amendment was given in a telephone interview with J. GRANT HOUSTON on 29 JUN 2021.
The application has been amended as follows: 

Amendments to the Abstract:
In the Abstract, line 1:  delete “5”.

Amendments to the Claims:
Claim 12, line 3:  before “detection” insert --optical-.

Claim 13, line 3:  before “detection” insert --optical-.

Claim 15, line 4:  replace “device” with --unit--.

Claim 16, line 1:  after “(Previously presented)” insert --Centrifuge with a rotor and a rotor chamber in which--.

Claim 17, line 5:  after “interior” inert --of the housing--.


*  *  *
The above changes were suggested by the examiner pursuant to the AFCP 2.0 program and graciously accepted by the Applicant to place the application in immediate condition for allowance.  The changes were made such that the claims comply with 35 USC 112(b), to improve the clarity/consistency of the claim language and to remove an extraneous character from line 1 of the abstract, not appearing in the previous version thereof.  Missing text due to a typographical error was added back into claim 16 from the previous version of the claim, thus no new matter is involved.  The revisions herein were not made in view of any prior art issues.
The following is an Examiner's Statement of Reasons for Allowance: 
The claims are deemed allowable over the prior art of record in view of Applicant’s remarks filed 9 JUN 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday during customary business hours.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.    

/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        





29 June 2021